 Case 8:18-bk-10969-SC        Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03         Desc
                               Main Document    Page 1 of 21



1    HOWARD B. GROBSTEIN, CPA
     Grobstein Teeple, LLP
2    6300 Canoga Avenue, Suite 1500W
3    Woodland Hills, California 91367
     Telephone: (818) 532-1020
4    Facsimile: (818) 532-1120
     Email: hgrobstein@gtllp.com, documents@gtllp.com
5
6    Accountants for Richard A. Marshack,
     Chapter 7 Trustee
7
8                              UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10                                       SANTA ANA DIVISION

11    In re                                          Case No.: 8:18-BK-10969-SC

12    Luminance Recovery Center, LLC, a              Chapter 7
13    California limited liability company, et al.
                                                      AMENDED FIRST INTERIM
14                                                    APPLICATION FOR COMPENSATION
                                                      AND REIMBURSEMENT OF EXPENSES
15                                                    OF GROBSTEIN TEEPLE, LLP AS
16                                                    ACCOUNTANTS FOR THE CHAPTER 7
                                                      TRUSTEE; DECLARATION OF
17                                           Debtors. HOWARD B. GROBSTEIN IN SUPPORT
                                                      THEREOF
18
19                                                   Date: May 1, 2019
                                                     Time: 11:00 a.m.
20                                                   Ctrm: 5C
21
22
23
24   TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY JUDGE:
25            GROBSTEIN TEEPLE LLP (“Applicant” or “GT” or the “Firm”), accountants for the Chapter
26   7 Trustee of Luminance Recovery Center, LLC, (the “Debtor”) in the above-referenced case,
27   represents the following in support of this First Interim Application for Compensation and
28   Reimbursement of Expenses of Grobstein Teeple LLP (“Application”). The Application requests a




     Luminance Recovery Center, LLC                                    8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                Desc
                                Main Document    Page 2 of 21



1    total of $8,309.50 for fees and $244.77 for expenses incurred during the period from September 29,
2    2018 through and including April 4, 2019 (the “Application Period”).
3
4                                                       I.
5                      PRELIMINARY SUMMARY OF COMPENSATION DATA
6    1.     Applicant: GROBSTEIN TEEPLE LLP
7    2.     Application Period: September 29, 2018 through April 4, 2019
8    3.     Date of Entry of Order Authorizing Employment: November 26, 2018
9    4.     Date Services Commenced: September 29, 2018
10   5.     Dates of Prior Fee Hearings: None
11   6.     Advance Fee Payment Received: $0.00
12   7.     Advance Fee Payment Remaining: $0.00
13   8.     Fees Paid Pursuant to Prior Fee Applications: $0.00
14   9.     Expenses Paid Pursuant to Prior Fee Applications: $0.00
15   10.    Amount Remaining to be Paid to Pursuant to Prior Applications: $0.00
16   11.    Amount Reserved Pending Final Fee Application: $0.00
17   12.    Total Amount of Fees Requested for this Application Period: $8,309.50
18   13.    Total Amount of Expenses Requested for this Application Period: $244.77
19   14.    Cash on hand: $147,417.37.
20
21                                                      II.
22                                             INTRODUCTION

23          1.      This Application is filed in accordance with Section 330 of the United States

24   Bankruptcy Code, Local Bankruptcy Rule 2016(1), and the Guidelines of the Office of the United

25   States Trustee for the Central District of California (the “Guidelines”).

26          2.      On March 21, 2018, the Debtors filed two (2) separate voluntary petitions under

27   Chapter 11 of Title 11 of the United States Code (“Petition Date”). On April 18, 2018, the Debtors

28




     Luminance Recovery Center, LLC                                              8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                   Desc
                                Main Document    Page 3 of 21



1    filed their Schedules and SOFAs. On March 22, 2018, as Dk. No. 8, the Court entered an order granting
2    Debtors’ motion to approve the joint administration of the Debtors’ bankruptcy estates.
3           3.      After the filing of the “first day” motions, Mr. Castanon, the Debtors’ principal,
4    essentially disappeared. Thereafter, the Debtors promptly filed an emergency motion to convert the
5    cases from Chapter 11 to Chapter 7 (“Conversion Motion”). On April 5, 2018, as Dk. No. 59, the
6    Court entered an order granting the Conversion Motion. Id.. Shortly thereafter, the Office of the United
7    States Trustee appointed Richard A. Marshack as the Chapter 7 trustee.
8           4.      Applicant was employed to provide accounting related assistance including: obtain and
9    evaluate financial records; evaluate assets and liabilities of the Debtors and Estate; evaluate tax issues
10   related to the Debtors and Estate; prepare tax returns; provide litigation consulting if required; and
11   provide accounting and consulting services requested by the Trustee and his counsel.
12          5.      This is Applicant’s First interim application in connection with this case. Applicant
13   seeks approval of compensation for the periods September 29, 2018 through April 4, 2019. The
14   requested amount of compensation is based upon a total of 33.40 hours of accounting services,
15   resulting in fees totaling $8,309.50. In addition, Applicant incurred expenses in the amount of
16   $244.77. The Trustee is currently holding $147,417.37.
17          6.      The professional services which are the subject of this Application were rendered by
18   the Applicant in connection with providing services for the benefit of the estate and not for any other
19   entity. All of the expenses which are the subject of this Application were incurred by Applicant in
20   connection with providing services for the benefit of the estate.
21          7.      Applicant maintains time records of professionals and support personnel on a
22   contemporaneous basis. Such time records are prepared by the professionals who have rendered the
23   services.
24          8.      Exhibit “A” provides a grand total of fees by subject area incurred during the period.
25          9.      A summary of the hours of professional time expended by each professional for the
26   Applicant is attached as Exhibit “B”. The hourly rates in Exhibit “B”, as well as those reported in
27   Exhibit “C”, reflect the rates in effect on the dates those services were performed. Therefore, certain
28   professionals may reflect multiple rates if there were rate adjustments during the period.




     Luminance Recovery Center, LLC                                            8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                Desc
                                Main Document    Page 4 of 21



1           10.     Attached hereto as Exhibit “C” and incorporated herein by this reference is a
2    statement detailing the services and expenses rendered by the Applicant for the period September 29,
3    2018 through April 4, 2019. Exhibit “C” is transcribed from the Applicant’s contemporaneous time
4    records, and shows the professional services rendered, the date the services were performed, the
5    person performing the service and the amount of time incurred. Exhibit “C” categorizes the
6    professional fees by subject work areas.
7           11.     Applicant has no agreement or understanding for a division of fees between
8    Applicant and any other party or parties involved in this matter. No retainer or advance fee payment
9    has been received by Applicant and Applicant has not received, nor intends to receive, a lien or any
10   other interest in the property of the Debtor or any other third party to secure payments of Applicant’s
11   fees. Applicant is aware of the risk that there may be insufficient assets from which it may be
12   compensated.
13          12.     Attached as Exhibit “D” is biographical information concerning the professionals
14   providing services during the period covered by this Application.
15
16                                                     III.
17          SUMMARY OF PROFESSIONAL SERVICES PERFORMED BY APPLICANT
18   Accounting Services
19          13.     Applicant initiated correspondence with the Trustee’s counsel to obtain the necessary
20   accounting documentation, including access to Quickbooks files, prior year tax returns, and historical
21   accounting records, in order to prepare the required tax returns.
22          14.     Applicant reviewed and analyzed prior year documents, accounting records, and tax
23   returns to determine additional items needed to prepare returns. Applicant corresponded with the
24   Trustee’s counsel telephonically to discuss the additional items needed.
25          15.     Per review of the debtors Quickbooks file, Applicant identified that both Luminance
26   Health Group Inc. (LHG) and Luminance Recovery Center, LLC (LRC) shared a single set of books.
27   Applicant participated in multiple conference calls with Anthony Arnaudy, the Debtors’ former CFO,
28   regarding the proper allocation of the revenue streams and expenses.




     Luminance Recovery Center, LLC                                           8:18-bk-10969-SC
 Case 8:18-bk-10969-SC          Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                Desc
                                 Main Document    Page 5 of 21



1            16.     Based on the calls above and review of prior year tax returns, Applicant prepared a
2    detailed analysis of the Quickbooks file in order to properly allocate income and expenses between
3    LHG and LRC. The analysis was used to create a trial balance to assist in preparation of tax returns.
4    Applicant reviewed this trial balance with Anthony Arnaudy and based on feedback made revisions
5    in order to properly allocate between the two entities. Applicant determined that the allocations varied
6    from year to year and it was not consistently applied to the source data. As a result, Applicant
7    developed allocations for both entities and applied this methodology consistently.
8            17.     Additionally, Applicant prepared reconciliations of various balance sheet accounts in
9    order to ensure all activity within the Quickbooks file was properly captured and categorized.
10   Applicant used this data to support the preparation of tax returns.
11           18.     Once the trial balance was determined based on the allocations, Applicant prepared
12   necessary adjustments to get the accounting data ready for tax return preparation.
13           19.     During this first interim fee application period, Applicant incurred 7.10 hours of
14   accounting services, resulting in fees totaling $2,070.50. This results in a blended hourly rate of
15   $291.62.
16
17   Tax Issues
18           20.     Applicant participated in communications with Anthony Arnaudy regarding tax
19   compliance issues and all outstanding notice and tax filing requirements of the entity.
20           21.     Applicant participated in conference calls with Chad Kurtz, Sharon Lo and David
21   Wood to discuss potential amendment of the 2017 return in order to properly address issues related
22   to the Las Brisas property, personal residence of the sole shareholder of LHG. The Las Brisas property
23   was included within the Quickbooks file which was the single set of books for both LHG and LHC.
24   The asset and its corresponding depreciation and expenses were reflected within these financials.
25   Applicant prepared multiple analyses in order to determine the impact of this property on the tax
26   return. Applicant advised all parties involved of its findings and the impact on the 2017 tax return.
27           22.     Applicant corresponded with the Trustee’s Administrator regarding quarterly payroll
28   tax filings and their status.




     Luminance Recovery Center, LLC                                           8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                  Desc
                                Main Document    Page 6 of 21



1           23.     Applicant reviewed distributions made to members of the LLC in order to advise if
2    such distributions should be accounted for guaranteed payments. Applicant advised the Trustee and
3    his counsel of his findings.
4           24.     During this first interim fee application period, Applicant incurred 4.90 hours of tax
5    issues, resulting in fees totaling $1,539.00. This results in a blended hourly rate of $314.08.
6
7    Tax Return Preparation
8           25.     Applicant reviewed 2015 and 2016 federal and state tax returns to examine the
9    accounting methods used to determine whether they were appropriate or needed to be revised for
10   future tax years.
11          26.     Based on the allocations, analyses and the trial balance, Applicant prepared the 2017
12   tax return in accordance with the methodology of prior years’ tax returns. Applicant applied the
13   appropriate tax treatment to all relevant items and ensured that all tax items were accounted for and
14   correctly reported.
15          27.     Applicant assembled and provided completed 2017 federal and California income tax
16   returns to the Trustee for filing. Applicant also prepared letters to be sent to the Internal Revenue
17   Service and California Franchise Tax Board requesting prompt determination for the tax returns filed.
18          28.     During this first interim fee application period, Applicant incurred 21.40 hours of tax
19   preparation services, resulting in fees totaling $4,700.00. This results in a blended hourly rate of
20   $219.63.
21                                                     IV.
22                         REQUEST FOR FIRST INTERIM COMPENSATION
23          29.     During the first interim period, Applicant incurred a total of 33.40 hours as
24   accountants for the Chapter 7 Trustee. Applicant submits that all of its time was reasonable and
25   necessary. Applicant has attempted, as best possible, to avoid utilizing professionals at a higher rate
26   than needed for any particular task. The blended hourly rate for the first interim period is $248.79.
27          30.     Applicant is requesting compensation in the amount of $8,309.50 for services
28   rendered. This amount is based upon the normal hourly rates charged by its professionals at the time




     Luminance Recovery Center, LLC                                            8:18-bk-10969-SC
Case 8:18-bk-10969-SC   Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03   Desc
                         Main Document    Page 7 of 21
Case 8:18-bk-10969-SC   Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03   Desc
                         Main Document    Page 8 of 21
Case 8:18-bk-10969-SC   Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03   Desc
                         Main Document    Page 9 of 21




                        EXHIBIT A
            Case 8:18-bk-10969-SC                 Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                           Desc
                                                  Main Document     Page 10 of 21
Grobstein Teeple, LLP
23832 Rockfield Blvd.
Suite 245
Lake Forest, CA 92630
info@gtllp.com




                                                          Luminance Recovery Center, LLC
                                                            Summary of Fees and Costs
                                                   Period September 29, 2018 through April 4, 2019


             Category of Work
                        Accounting Services                                                                        7.10   $2,070.50

                        Tax Issues                                                                                 4.90   $1,539.00

                        Tax Return Preparation                                                                   21.40    $4,700.00


                                                              Total Professional Services Amount                 33.40    $8,309.50



             Reimbursable Expenses
                        Client Postage/Delivery                                                                            $244.77


                                                            Total Reimbursable Expenses Amount                             $244.77



                                                                                        Total Professional Fees & Costs   $8,554.27




                                                        EXHIBIT__A__PAGE__1__OF__1__
Case 8:18-bk-10969-SC   Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03   Desc
                        Main Document     Page 11 of 21




                        EXHIBIT B
          Case 8:18-bk-10969-SC           Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                            Desc
                                          Main Document     Page 12 of 21
Grobstein Teeple LLP
23832 Rockfield Blvd.
Suite 245
Lake Forest, CA 92630
949-298-6620
info@gtllp.com




Richard A. Marshack, Trustee                                                                     Invoice
Richard A. Marshack, Trustee
870 Roosevelt Avenue                                                                             Invoice Date:    Apr 04, 2019
Irvine, CA 92620                                                                                 Invoice Num:     34033
                                                                                                 Billing Through: Apr 04, 2019



IN RE: Luminance Recovery Center, LLC




User Hours Summary
Billing Period: 09/29/2018 - 04/04/2019


User Hour Totals

User                                                    Rate/Hour                      Hours Billed                       Amount Billed
Kermith B Boffill                                         $360.00                              0.40                              $144.00
Kermith B Boffill                                         $350.00                              2.80                              $980.00
Eddie Shamas                                              $300.00                              0.70                              $210.00
Eddie Shamas                                              $275.00                              2.00                              $550.00
Lindsay N Lopez                                           $125.00                              0.50                               $62.50
Rachel C Rojany                                           $275.00                              5.00                           $1,375.00
Rachel C Rojany                                           $285.00                              5.90                           $1,681.50
Silva X Chamichyan                                        $205.00                             15.80                           $3,239.00
Silva X Chamichyan                                        $225.00                              0.30                               $67.50


Totals                                                                                        33.40                           $8,309.50




                                           OUR REMITTANCE ADDRESS HAS CHANGED

                                                    Please mail payments to:
                                                     Grobstein Teeple, LLP
                                                 23832 Rockfield Blvd., Suite 245
                                                     Lake Forest, CA 92630

                                            Exhibit B                    Page 1 of 1
Case 8:18-bk-10969-SC   Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03   Desc
                        Main Document     Page 13 of 21




                        EXHIBIT C
         Case 8:18-bk-10969-SC                  Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                              Desc
                                                Main Document     Page 14 of 21
Grobstein Teeple LLP
23832 Rockfield Blvd.
Suite 245
Lake Forest, CA 92630
949-298-6620
info@gtllp.com




Richard A. Marshack, Trustee                                                                             Invoice
Richard A. Marshack, Trustee
870 Roosevelt Avenue                                                                                     Invoice Date:    Apr 04, 2019
Irvine, CA 92620                                                                                         Invoice Num:     34033
                                                                                                         Billing Through: Apr 04, 2019



IN RE: Luminance Recovery Center, LLC




Professional Services:

Date           Employee        Description                                                                   Rate         Hours          Amount
001 - Accounting Services
09/29/2018     RCR             Compare 2016 workpapers to Quickbooks file for changes; review              285.00           1.20         $ 342.00
                               online Quickbooks.
09/29/2018     EXS             Review of documents provided by client and review of prior year tax         300.00           0.70         $ 210.00
                               returns (.6). Produced list of necessary items needed to complete tax
                               returns (.1).
09/29/2018     RCR             Review records for tax return;                                              285.00           1.10         $ 313.50
09/29/2018     RCR             Review various documents sent;                                              285.00           0.60         $ 171.00
09/29/2018     RCR             Review new revenue split allocation.                                        285.00           0.20          $ 57.00
09/29/2018     RCR             Review project and PY detail with Silva; discuss questions with Silva;      285.00           0.80         $ 228.00
                               meeting with Silva and K. Boffill regarding accounting/tax allocation.
09/30/2018     RCR             Work with Silva regarding question and reconciliations.                     285.00           0.40         $ 114.00
09/30/2018     KBB             Review of balance sheet and income allocation issues (.7)                   350.00           0.70         $ 245.00
09/30/2018     EXS             Review of 2017 trial balance.                                               275.00           0.90         $ 247.50
10/05/2018     RCR             Discuss status with Josh; send new shared file link.                        285.00           0.50         $ 142.50
                                                                                  001 - Accounting Services Total:          7.10     $2,070.50
014 - Tax Issues
10/02/2018     RCR             Discuss amended TR w/ David Wood; Create file for review of all             275.00           1.00         $ 275.00
                               requested information; Correspondence
10/10/2018     RCR             Correspondence w/ Chad Kurtz regarding emails received and                  275.00           0.80         $ 220.00
                               findings; Review emails; Discuss w/ KB
10/25/2018     KBB             Review of tax issues to prepare for call (.3); call with Chad, David        350.00           0.70         $ 245.00
                               and Sharon re 2017 issues (.4)
10/29/2018     KBB             Discuss tax scenarios related to amending tax returns for 2017              350.00           0.40         $ 140.00
                               based on discussions with attorneys


                                                   OUR REMITTANCE ADDRESS HAS CHANGED

                                                               Please mail payments to:
                                                                Grobstein Teeple, LLP
                                                            23832 Rockfield Blvd., Suite 245
                                                                Lake Forest, CA 92630


                                                Exhibit C                      Page 1 of 3
         Case 8:18-bk-10969-SC                  Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                                 Desc
                                                Main Document     Page 15 of 21
Grobstein Teeple LLP
23832 Rockfield Blvd.
Suite 245
Lake Forest, CA 92630
949-298-6620
info@gtllp.com




Richard A. Marshack, Trustee                                                                                Invoice
Richard A. Marshack, Trustee
870 Roosevelt Avenue                                                                                        Invoice Date:    Apr 04, 2019
Irvine, CA 92620                                                                                            Invoice Num:     34033
                                                                                                            Billing Through: Apr 04, 2019



IN RE: Luminance Recovery Center, LLC




12/12/2018     KBB             Payroll tax issues call with Pam and Lucia; review reports related to           350.00          0.60         $ 210.00
                               quarter involved
12/18/2018     RCR             Correspondence w/ Pam re phone call and creditor correspondence;                275.00          0.60         $ 165.00
                               Review information request from KB re 2017 distributions,etc. - Work
                               w. KB
12/18/2018     KBB             Review of distribution questions as requested by Chad Kurtz                     350.00          0.40         $ 140.00
02/22/2019     KBB             Correspond with Chad Kurtz - Force 10 regarding 2017 allocations                360.00          0.40         $ 144.00
                               and impact on amending 2017 returns (.2); items request and
                               coordination of prepetition data needed for 2018 return prep (.2)
                                                                                               014 - Tax Issues Total:         4.90     $1,539.00
015 - Tax Return Preparation
09/29/2018     SXC             Preparing tax workpapers and schedules for 2017 tax return.                     205.00          4.10         $ 840.50
09/29/2018     SXC             Preparing tax workpapers.                                                       205.00          2.50         $ 512.50
09/29/2018     SXC             Preparing 2017 tax return.                                                      205.00          4.10         $ 840.50
09/30/2018     SXC             Updating tax return                                                             205.00          0.40          $ 82.00
09/30/2018     RCR             Review LRC TR's; discuss open issues with Silva.                                285.00          0.60         $ 171.00
09/30/2018     SXC             Preparing prompt determination letters for LLC and Inc.                         225.00          0.30          $ 67.50
09/30/2018     RCR             Review TR and workpapers                                                        275.00          1.20         $ 330.00
09/30/2018     EXS             Review of 2017 tax return.                                                      275.00          1.10         $ 302.50
10/29/2018     SXC             Preparing analysis for amended returns                                          205.00          4.70         $ 963.50
10/29/2018     RCR             Work w/ Silva regarding analysis of allocation.                                 275.00          1.40         $ 385.00
02/23/2019     LNL             Preparation of extension.                                                       125.00          0.30          $ 37.50
02/25/2019     LNL             Contacted FTB regarding state tax payments for the 2018 tax year.               125.00          0.20          $ 25.00
02/27/2019     RCR             Continued tax return preparation: Prepare payment vouchers and                  285.00          0.50         $ 142.50
                               delivery instructions
                                                                                 015 - Tax Return Preparation Total:          21.40     $4,700.00




                                                     OUR REMITTANCE ADDRESS HAS CHANGED

                                                               Please mail payments to:
                                                                Grobstein Teeple, LLP
                                                            23832 Rockfield Blvd., Suite 245
                                                                Lake Forest, CA 92630


                                                Exhibit C                        Page 2 of 3
         Case 8:18-bk-10969-SC                    Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                              Desc
                                                  Main Document     Page 16 of 21
Grobstein Teeple LLP
23832 Rockfield Blvd.
Suite 245
Lake Forest, CA 92630
949-298-6620
info@gtllp.com




Richard A. Marshack, Trustee                                                                              Invoice
Richard A. Marshack, Trustee
870 Roosevelt Avenue                                                                                      Invoice Date:    Apr 04, 2019
Irvine, CA 92620                                                                                          Invoice Num:     34033
                                                                                                          Billing Through: Apr 04, 2019



IN RE: Luminance Recovery Center, LLC




                                                                          Total Professional Services Amount:               33.40      $8,309.50

Reimbursable Expenses:

Date           Employee                                                                                   Quantity           Rate         Amount
405 - Client Postage/Delivery
09/29/2018     BMB             Overnight Signature Pages to Richard Marshack and back to GTLLP                 1.00         50.32          $ 50.32
10/01/2018     BMB             K1 Mailing                                                                      1.00         17.04          $ 17.04
10/02/2018     BMB             Certified Mailing UT and SAC                                                    1.00         25.18          $ 25.18
11/28/2018     KXS             Mailing Fee.                                                                    1.00         93.84          $ 93.84
11/28/2018     KXS             Application Fee.                                                                1.00           5.34          $ 5.34
11/28/2018     KXS             Application Fee.                                                                1.00           6.05          $ 6.05
03/11/2019     KXS             Sent out W-2 - Per Lucia                                                       94.00           0.50         $ 47.00
                                                                                              405 - Client Postage/Delivery Total:        $244.77


                                                                                       Total Reimbursable Expenses Amount:                $244.77




                                                                                                                      Total Fees:     $ 8,309.50


                                                                                                                 Total Expenses:          $ 244.77


                                                                                                       Amount Due This Invoice:       $ 8,554.27




                                                   OUR REMITTANCE ADDRESS HAS CHANGED

                                                             Please mail payments to:
                                                              Grobstein Teeple, LLP
                                                          23832 Rockfield Blvd., Suite 245
                                                              Lake Forest, CA 92630



                                                   Exhibit C                    Page 3 of 3
Case 8:18-bk-10969-SC   Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03   Desc
                        Main Document     Page 17 of 21




                        EXHIBIT D
Case 8:18-bk-10969-SC         Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03              Desc
                              Main Document     Page 18 of 21
                                 GROBSTEIN TEEPLE LLP
                                    FIRM BIOGRAPHIES


       KERMITH BOFFILL, CPA, California State University, Northridge (B.S. -

Accountancy) is a Partner in the firm. Mr. Boffill has worked in private and public accounting on

a variety of audit and taxation engagements specializing in taxation of entities and individuals.

Mr. Boffill has experience in bankruptcy matters including individual liquidations, corporate

reorganizations and liquidations.

       EDDIE SHAMAS, CPA, California State University, Northridge (B.S. – Accountancy;

B.S. - Finance) is a Principal in the firm. Mr. Shamas has experience in providing assurance

services to a variety of publicly traded and privately held companies in the manufacturing,

distribution, retail, and service industries. He is a member of California Certified Public

Accountants.

       SILVA CHAMICHYAN, University of California, Northridge (B.S. - Accounting) is a

Senior Accountant in the firm. Ms. Chamichyan has experience in corporation tax returns and

private equity. Ms. Chamichyan is currently a CPA Candidate with the California Board of

Accountancy.

       LINDSAY LOPEZ, is a consultant in the firm. While at the firm she is pursuing her

Bachelor of Science degree in Professional Accountancy at California State University,

Northridge.

       RACHEL ROJANY, CPA, University of California, Santa Cruz (B.A. – Business

Management Economics) is a Senior Manager at the firm. Ms. Rojany’s professional experience

is focused in individual and business tax compliance and planning, with experience in an array of

different industries from Entertainment & Media, Professional Services, to Real Estate and High

Net Worth Individuals and Families. She is a member of the American Institute of Certified

Public Accountants and the California Society of Certified Public Accountants.



     Exhibit D                                                                                  1
        Case 8:18-bk-10969-SC                     Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                                      Desc
                                                  Main Document     Page 19 of 21

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                    6300 Canoga Avenue, Suite 1500W, Woodland Hills, CA 91367

A true and correct copy of the foregoing document entitled (specify): AMENDED FIRST INTERIM APPLICATION FOR
COMPENSATION AND REIMBURSEMENT OF EXPENSES OF GROBSTEIN TEEPLE, LLP AS ACCOUNTANTS FOR THE
CHAPTER 7 TRUSTEE; DECLARATION OF HOWARD B. GROBSTEIN IN SUPPORT THEREOF will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 10,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 10, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Debtor                                                       Honorable Scott C. Clarkson
Luminance Recovery Center, LLC, a                            US Bankruptcy Court
California limited liability company                         Ronald Reagan Federal Building and Courthouse
27131 Calle Arroyo, Ste 1703                                 411 West Fourth Street, Suite 5130
San Juan Capistrano, CA 92675                                Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


4/10/2019                CORY ZERA                                                        /s/ CORY ZERA
Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:18-bk-10969-SC       Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                 Desc
                            Main Document     Page 20 of 21

Luminance Recovery Center                                                    8:18-bk-10969-SC




   1. Alan W Forsley on behalf of Interested Party FIRST INSURANCE FUNDING CORP.
       alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
   2. Beth Gaschen on behalf of Debtor Luminance Recovery Center, LLC bgaschen@wgllp.com,
       kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
   3. Beth Gaschen on behalf of Trustee Richard A Marshack (TR) bgaschen@wgllp.com,
       kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
   4. Beth Gaschen on behalf of Debtor Luminance Health Group, Inc. bgaschen@wgllp.com,
       kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
   5. Beth Gaschen on behalf of Interested Party Courtesy NEF bgaschen@wgllp.com,
       kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
   6. Caroline Djang on behalf of Interested Party Courtesy NEF caroline.djang@bbklaw.com,
       julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
   7. Christopher Brandlin on behalf of Interested Party Courtesy NEF chris@bbsklaw.com
   8. D Edward Hays on behalf of Interested Party Courtesy NEF ehays@marshackhays.com,
       8649808420@filings.docketbird.com
   9. D Edward Hays on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com,
       8649808420@filings.docketbird.com
   10. David Wood on behalf of Interested Party Courtesy NEF dwood@marshackhays.com,
       8649808420@filings.docketbird.com
   11. David Wood on behalf of Trustee Richard A Marshack (TR) dwood@marshackhays.com,
       8649808420@filings.docketbird.com
   12. David Wood on behalf of Attorney Marshack Hays LLP dwood@marshackhays.com,
       8649808420@filings.docketbird.com
   13. David Brian Lally on behalf of Creditor Ronald Burrows davidlallylaw@gmail.com
   14. Donald Segretti on behalf of Interested Party Courtesy NEF dsegretti@aol.com
   15. Faye C Rasch on behalf of Plaintiff Luminance Health Group, Inc. frasch@wgllp.com,
       kadele@wgllp.com;tziemann@wgllp.com
   16. Garrick A Hollander on behalf of Creditor V&G Associates COV Inc. ghollander@wcghlaw.com,
       pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
   17. Gerald P Kennedy on behalf of Creditor GNR Holdings dba Power Digital Marketing
       gerald.kennedy@procopio.com,
       kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
   18. Jay S Geller on behalf of Creditor V&G Associates COV Inc. jgeller@jaysgellerlaw.com
   19. Jeffrey I Golden on behalf of Debtor Luminance Health Group, Inc. jgolden@wgllp.com,
       kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
   20. Jeffrey I Golden on behalf of Debtor Luminance Recovery Center, LLC jgolden@wgllp.com,
       kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
   21. Jeffrey I Golden on behalf of Trustee Richard A Marshack (TR) jgolden@wgllp.com,
       kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
   22. Jeffrey K Garfinkle on behalf of Interested Party Courtesy NEF jgarfinkle@buchalter.com,
       docket@buchalter.com;dcyrankowski@buchalter.com

                                                                                                   1
Case 8:18-bk-10969-SC         Doc 396 Filed 04/10/19 Entered 04/10/19 14:55:03                    Desc
                              Main Document     Page 21 of 21

Luminance Recovery Center                                                        8:18-bk-10969-SC

   23. John H Kim on behalf of Creditor Mercedes-Benz Financial Services USA, LLC dba Daimler Trust
       jkim@cookseylaw.com, jhkim@ecf.courtdrive.com
   24. Kyra E Andrassy on behalf of Trustee Richard A Marshack (TR) kandrassy@swelawfirm.com,
       csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   25. Kyra E Andrassy on behalf of Interested Party Courtesy NEF kandrassy@swelawfirm.com,
       csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   26. Luke P Daniels on behalf of Interested Party Qui Shiyang zlukedaniels@yahoo.com
   27. Marsha A Houston on behalf of Plaintiff Richard A Marshack, Ch 7 Trustee
       mhouston@reedsmith.com
   28. Michael J Hauser on behalf of U.S. Trustee United States Trustee (SA) michael.hauser@usdoj.gov
   29. Payam Khodadadi on behalf of Interested Party Aetna Life Insurance Company and Affiliated
       Entities pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
   30. R Gibson Pagter, Jr. on behalf of Creditor Estrella Land Company LLC gibson@ppilawyers.com,
       ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
   31. R Gibson Pagter, Jr. on behalf of Creditor San Juan Capistrano Self Storage, a California Limited
       Partnership, dba Pouch Self Storage Centers gibson@ppilawyers.com,
       ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
   32. Randall P Mroczynski on behalf of Creditor Ford Motor Credit Company LLC
       randym@cookseylaw.com
   33. Randall P Mroczynski on behalf of Creditor Cab West LLC randym@cookseylaw.com
   34. Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
   35. Robert S Marticello on behalf of Plaintiff Luminance Health Group, Inc.
       Rmarticello@swelawfirm.com,
       csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   36. Rosa A Shirley on behalf of Creditor Nelson Hardiman, LLP rshirley@nelsonhardiman.com,
       rrange@nelsonhardiman.com;lgill@nelsonhardiman.com
   37. Sharon Oh-Kubisch on behalf of Plaintiff Luminance Health Group, Inc.
       sokubisch@swelawfirm.com,
       gcruz@swelawfirm.com;jchung@swelawfirm.com;csheets@swelawfirm.com
   38. Sharon Oh-Kubisch on behalf of Interested Party Courtesy NEF sokubisch@swelawfirm.com,
       gcruz@swelawfirm.com;jchung@swelawfirm.com;csheets@swelawfirm.com
   39. Sheryl K Ith on behalf of Creditor Wells Fargo Bank, N.A. dba Wells Fargo Auto
       sith@cookseylaw.com, sith@ecf.courtdrive.com
   40. Sheryl K Ith on behalf of Creditor Wells Fargo Bank, N.A. dba Wells Fargo Dealer Services
       sith@cookseylaw.com, sith@ecf.courtdrive.com
   41. Thomas A Fasel on behalf of Interested Party Courtesy NEF thomas@fasellaw.com,
       taf@fasellaw.com
   42. United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   43. Valerie Bantner Peo on behalf of Creditor Alleon Capital Partners, LLC
       vbantnerpeo@buchalter.com
   44. Valerie Bantner Peo on behalf of Interested Party Courtesy NEF vbantnerpeo@buchalter.com
   45. Vincent V Frounjian on behalf of Creditor HONDA LEASE TRUST vvf.law@gmail.com
       TOTAL: 45


                                                                                                      2
